Citation Nr: 1527052	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for gallstones and gallbladder removal.  

2.  Entitlement to service connection for gallstones and gallbladder removal.  

3.  Entitlement to service connection for a gastrointestinal disorder, including hemorrhoids, gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome, to include as secondary to service-connected post traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for multiple joint pain, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for fibromyalgia, to include secondary to service-connected PTSD.  

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.  

7.  Entitlement to an evaluation in excess of 50 percent for PTSD, from the initial grant of service connection.  

8.  Entitlement to an increase in the 10 percent evaluation currently assigned for hypertension.  

9.  Entitlement to an increase in the 10 percent evaluation currently assigned for chondromalacia of the right patella with anterior cruciate ligament deficiency.  

10.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1994.  

Service connection was denied by the RO for a right ankle sprain in August 1994.  Claims of service connection for insomnia, a left knee disability, right foot numbness and bilateral lower extremity pain (originally denied as not well grounded in December 1999), were denied on a de novo basis in August 2001, and claims of service connection for gallstones and gallbladder removal, and for hemorrhoids and gastroesophageal reflux disease (GERD), claimed as rectal bleeding, and a claim for undiagnosed illness were denied in June 2004.  The Veteran and his representatives were notified of these decisions and did not appeal any of the determinations.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from July 2009 and February 2010 RO decisions.  In July 2009, the RO granted service connection for PTSD and assigned a 50 percent evaluation; effective from October 15, 2007, the date of receipt of claim.  The RO also denied, in part, service connection for fibromyalgia and chronic joint pain, to include as due to undiagnosed illness, and declined to reopen the claims of service connection for gallstones and gallbladder removal, and a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia, irritable bowel syndrome, including secondary to service-connected PTSD.  In February 2010, the RO declined to reopen the claim of service connection for a sleep disorder, including insomnia and sleep apnea, and continued the 10 percent evaluations assigned for hypertension and a right knee disability.  

In the statement of the case (SOC), promulgated in December 2011, the RO reopened and denied the claims of service connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia and irritable bowel syndrome, to include as due to undiagnosed illness and for OSA, including secondary to service-connected PTSD.  A videoconference hearing before the undersigned was held in April 2013.  

The issues of service connection for a gastrointestinal disorder, including hemorrhoids, GERD, hiatal hernia and irritable bowel syndrome, to include secondary to service-connected PTSD, and OSA, including secondary to service-connected PTSD and increased ratings for PTSD, hypertension and a right knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for gallstones and gallbladder removal was finally denied by the RO in June 2004.  

2.  The evidence received since the June 2004 RO decision is not cumulative and redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim for gallstones and gallbladder removal.  

3.  The Veteran is not shown to have fibromyalgia which had its onset in service or otherwise is related to service.  


CONCLUSIONS OF LAW

1.  The unappealed June 2004 RO decision which denied service connection for gallstones and gallbladder removal is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for gallstones and gallbladder removal.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1104 (2014).  

3.  The Veteran does not have fibromyalgia due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Id.  38 U.S.C.A. §§ 5100, 5102, 5106, 5107; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in August and October 2008 and October 2009.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representatives over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representatives by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to adjudicate the issues addressed in this decision, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file and/or the Veteran's Virtual VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal and testified at a videoconference hearing before the undersigned in April 2013.  The Board finds the VA examinations were sufficiently comprehensive in scope and adequate upon which to base a decision on the merits of the issues addressed in this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned in April 2013, in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the undersigned fully identified the issues on appeal.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issues addressed in this decision based on the current record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied to the extent possible, and will proceed to the merits of the Veteran's appeal.  




New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the merits of the Veteran's claim for gallstones and gallbladder removal, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for gallstones and gallbladder removal was last finally denied by the RO in June 2004 and there was no appeal of that rating decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The regulation applicable to the Veteran's appeal of the claims for gallstones and gallbladder removal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence pertaining to the claims for gallstones and gallbladder removal was received during the one year period following the June 2004 rating decision that initially denied service connection for gallstones and gallbladder removal.  

The evidence of record at the time of the January 2004 RO decision included the Veteran's STRs, VA medical records from 1994 to 2004, private medical records from 1997 to 2004, a May 1994 VA General examination and a December 1994 Persian Gulf War.  

The STRs showed no complaints, treatment or symptoms of any gallbladder problems in service.  Similarly, post service VA and private treatment records showed no complaints, treatment or diagnosis for any gallbladder problems until January 2004.  Private medical records showed that the Veteran was admitted to a private hospital emergency room in January 2004, with a five day history of acute right upper quadrant abdominal pain with associated nausea and vomiting.  The Veteran reported a history of postprandial abdominal pain for the past month.  An ultrasound study showed acutely inflamed, thickened, edematous gallbladder with omental adhesions, a smaller to mid-sized stone and one extremely large stone, and a small cystic duct.  Liver tests, amylase and lipase were normal and there was no history of ulcer disease.  A laparoscopic cholecystectomy was performed without complications and the post-operative diagnosis was cholelithiasis, acute cholecystitis.  

The evidence added to the record since the June 2004 rating decision includes numerous VA and private medical records from 2004 to the present, and a transcript of a videoconference hearing before the undersigned held in April 2013.  The medical records, which included some duplicate records showed treatment for various maladies from 2003 to 2012, but do not show that the Veteran's gallstones or gallbladder removal was due to any injury or disease incurred in or aggravated by service or was otherwise related to any incident in service.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  

The Veteran's testimony at the videoconference hearing in April 2013, however, offered additional material information not previously considered by the RO in June 2004, that is related to the current issue on appeal.  Specifically, the Veteran testified, in essence, that he had no additional evidence to submit and said that he was pursuing a claim to reopen based on questions that the private physician who performed his gallbladder surgery asked him after the procedure.  The Veteran testified that the surgeon told him that one of the stones he removed was unusually large and asked if he had been "in some type of strange area."  He told the surgeon that he served in Southwest Asia and that there were ongoing studies concerning medical problems that some people were experiencing who had served in that area of the world, and that the surgeon told him that he should "follow up and find out if there was some kind of connection to what was going on because of the large stone."  (T p. 30).  

The Veteran's testimony is presumed credible for purposes of determining whether new and material has been submitted, and would trigger the duty to assist were the claim reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, new and material evidence has been submitted, and the claim is reopened.  Id. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, not later than December 31, 2016; and which, by history, physical examination and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness, (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as, (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical, indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).  

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (i) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (ii) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (iii) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The notable exception to this rule is 38 C.F.R. § 3.317, which, as noted, permits, in some circumstances, service connection of signs or symptoms that are objective indications of a qualifying chronic disability, even though such disability is due to undiagnosed illness.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id., at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Fibromyalgia

The Veteran contends that service connection should be established for fibromyalgia due to his service in the SWA theater of operations during the Gulf War.  The Veteran testified that while he has never been diagnosed with fibromyalgia, he has been told by some VA physicians that he has symptoms of fibromyalgia.  

While the Veteran is competent to describe his experiences and symptoms, the etiology of his symptoms may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question as to the nature or etiology of fibromyalgia.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the Veteran's testimony, a review of all of the medical reports of record, private and VA, fails to show a diagnosis of fibromyalgia or any mention of symptoms suggestive of fibromyalgia.  On the contrary, the Veteran was examined by VA in October 2011 for the express purpose of determining whether he has fibromyalgia that was related to service.  The examiner indicated that the claims file was reviewed and noted that there was no evidence of any symptoms or ongoing treatment for fibromyalgia, and that the Veteran was not prescribed any medication for control of fibromyalgia.  The examiner indicated that there was no clinical evidence of widespread palpable musculoskeletal point tenderness on examination, and that while muscle enzyme CPK was "borderlinely" elevated, sedimentation rate was completely normal.  The examiner opined that the absence of specific muscle complaints made inflammatory myopathy highly unlikely.  The examiner noted that the Veteran has known iatrogenic hypokalemia from diuretic therapy (on potassium supplements) which can possibly contribute to elevated CKP level, but that there was no evidence of hypothyroidism.  The examiner concluded, therefore, that there was no basis for a diagnosis of fibromyalgia.  

In this case, the Board finds the October 2011 VA opinion persuasive and the most probative evidence of record.  The opinion was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran did not have any signs or symptoms that would support a diagnosis of fibromyalgia.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any competent medical evidence to dispute that opinion.  Thus, the most probative and persuasive evidence of record is the October 2011 VA opinion.  Thus, while the Veteran credibly believes that he has fibromyalgia, the medical opinion evidence of record shows that this is not in fact the case.  The medical evidence outweighs the lay evidence given the special expertise of the VA examiner and the complexity of the nexus issue presented in this case.  Moreover, the issue of entitlement to service connection for multiple joint pain is being remanded for additional development for purposes of determining whether the Veteran's subjective complaints while not due to fibromyalgia may be otherwise due to an undiagnosed illness or another medically unexplained chronic multisymptom illness.   

As indicated above, in order to establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, at 253 (1999).  Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including fibromyalgia resulting from undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  

In this case, there is no competent medical evidence that the Veteran has fibromyalgia.  As there was no evidence of any signs or symptoms of fibromyalgia, or a confirmed diagnosis in service or at present, and no probative evidence relating any claimed disability to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for fibromyalgia is denied.  


ORDER

New and material evidence having been received to reopen the claim of service connection for gallstones and gallbladder removal, the appeal is granted to this extent only. 

Service connection for fibromyalgia is denied.  


REMAND

Concerning the claims of service connection for a gastrointestinal disorder and OSA, the Board finds that these issues were not properly developed or adjudicated by the RO during the pendency of this appeal and, therefore, are not ripe for appellate review.  

Historically, the evidence showed that the Veteran's claim for hemorrhoids and GERD, claimed as rectal bleeding, was initially denied on a direct basis by the RO in June 2004.  In his present appeal, however, the Veteran now claims service connection for a gastrointestinal disorder, to include hiatal hernia and irritable bowel syndrome, including as secondary to his service-connected PTSD.  

Similarly, the Veteran's claim of service connection for insomnia was initially denied by the RO in August 2001.  The Veteran now claims service connection for OSA, including as secondary to his service-connected PTSD or any other service-connected disability.  (See Veteran's July 2009 letter).  While the claims for insomnia and OSA could be characterized as a sleep disorder, they are etiologically speaking, completely different disabilities.  As the claim for OSA has never been adjudicated previously, the RO's characterization of this issue as a claim to reopen was improper.  

In this case, the RO found that the issues had been previously and finally denied by the RO (gastrointestinal disorder in June 2004, and insomnia in August 2001), and that new and material evidence had not been submitted to reopen the claims.  See July 2009 and February 2010 rating decisions, respectively.  Although the RO made reference to consideration of the claims as secondary to service-connected PTSD, it did not undertake any substantive development of the issues on a secondary basis.  That is, the RO did not obtain a medical opinion on the question of secondary service connection, which includes the question of aggravation of the claimed disabilities by a service-connected disability.  

Furthermore, in the statement of the case (SOC) promulgated in December 2011, the RO reopened the claim for GERD on the basis that the Veteran had Gulf War service, and reopened the claim for OSA without giving any reason, then denied the claim for a gastrointestinal disorder as not due to an undiagnosed illness, and denied service connection for OSA secondary to PTSD (again without benefit of a medical opinion).  Given the Veteran's contentions, the failure to obtain a medical nexus opinion and the inadequate procedural development of the issues, the Board finds that further development must be undertaken prior to appellate review.  

Concerning the claim of service connection for multiple joint pain claimed as due to undiagnosed illness (UDI), the Board notes that the Veteran was afforded a VA Persian Gulf examination in October 2011, to determine whether he had a disability due to UDI.  Although the examiner indicated that there were clinical and objective indicators for fatigue and joint pains, he did not provide a response to the question of whether any of the symptoms were attributable to a "known" diagnosis.  Although the examiner did indicated in another part of the examination report, that there were no diagnosed illnesses for which no etiology was established, no specific diagnosed illnesses were identified.  Under the circumstances, the Board finds that the October 2011 VA PG examination was inadequate and that another examination is necessary.  

At the hearing in April 2013, the Veteran testified that his hypertension has been out of control for some time now, despite being tried on numerous medications with little or no improvement.  The Veteran also testified that he was hospitalized for two weeks at VAMC Fayetteville for uncontrolled elevated readings several months prior to the hearing, and that he receives regular treatment at that facility for his hypertension - most recently about six weeks prior to the hearing.  (T p. 17-18).  Other than a VA hospital report for treatment of PTSD in August 2012, and the October 2011 VA examination reports, the most recent VA treatment reports of record are from 2009.  Accordingly, additional development must be undertaken to obtain all VA treatment records since 2009, and to schedule the Veteran for another VA examination.  

With respect to the claims for increased ratings for PTSD and a right knee disability, the Veteran testified at the hearing in April 2013 that these disabilities had worsened since his last VA examination in October 2011.  Given the Veteran's allegations of worsening symptoms since his last VA C & P examination, the Board finds that a more current, comprehensive examination should be undertaken prior to appellate review.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 20.1304(c); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board notes that the claim for TDIU was deferred by the RO in July 2009, pending further development.  A notation in the February 2010 rating decision indicated that the issue was still in deferred status.  Although the claim for TDIU was included in the SOC, it does not appear that any additional development of this issue was undertaken by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps to obtain all of the Veteran's treatment records, VA and private, since 2009, and associate them with the claims file.  Of particular interest are all treatment records from VAMC Fayetteville, including a two week period of hospitalization sometime in the Fall of 2012.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The Veteran should be afforded the following VA examinations.  All indicated tests and studies are to be performed.  The claims file [including any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiners, and a notation to the effect that this record review took place should be included in the reports.  

I.  An examination to determine the etiology the Veteran's gallstones and gallbladder removal.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's gallstones and gallbladder removal are etiologically due to his service in Southwest Asia during Desert Shield/Storm?  The examiner is advised that the Veteran contends that the surgeon told him that one of the stones he removed was unusually large and asked if he had been "in some type of strange area," and the surgeon told him that he should follow up and find out if there was some kind of connection between his service in the Persian Gulf and the large stone.  

II.  An examination to determine the nature and etiology of any identified gastrointestinal disorder.  The examiner should render a clear diagnosis for any identified disorder, and offer an opinion as to whether it is at least as likely as not that any identified disorder was manifested in service, or is proximately due to, the result of, or aggravated by his service-connected PTSD?  If aggravated, the degree of aggravation should be quantified, if possible.  

III.  An examination to determine the etiology the Veteran's OSA.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's OSA is proximately due to, the result of, or aggravated by his service-connected PTSD, or any other service-connected disability? If aggravated, the degree of aggravation should be quantified, if possible.  
 
IV.  An examination to determine the nature and etiology of any identified multiple joint pains.  Based on review of the file, are there any objective indications that the Veteran has symptomatology manifested by multiple joint pain?  If so, identify each body part involved and indicate whether such symptomatology is attributable to a known diagnosis?  

If the manifestations of the symptomatology cannot be attributed to a diagnosed illness, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's symptoms are the result an undiagnosed illness or medically unexplained chronic multisymptom illness (such as, muscle or joint pain, or neurological signs or symptoms) originating during or as a result of his service, inclusive of his service in Southwest Asia during Desert Shield/Storm?  

If the Veteran's symptoms are due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to his service?  

V.  An examination to determine the current severity of his service-connected hypertension.  The examiner should indicate whether the Veteran's diastolic pressure is: historically predominantly 110 or more, predominantly 120 or more, or predominantly 130 or more; and whether systolic pressure is predominantly 200 or more during the pendency of this appeal (September 2006 to the present).  

VI.  A psychiatric examination to determine the current severity of his PTSD.  The examiner should include a detailed description of the psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from his PTSD.  The examiner is specifically requested to include an Axis V assessment, and an explanation of what the assigned score represents.  

VII.  An examination to determine the current severity of his service-connected right knee disability.  The examiner should:  a) note any limitation of motion in the right knee and identify any objective evidence of pain, and the degree at which pain begins.  b) Indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination, and; c) express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on repetitive use or during flare-ups.  

VIII.  An examination to determine the impact of the Veteran's service-connected disabilities on his employability.  The examiner should discuss the functional impairment caused by the Veteran's service-connected disabilities on his ability to work. The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  The examiners should address the particulars of this Veteran's medical history and the relevant medical science as applicable to each.  If an examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  

Notes:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  Following completion of the foregoing, the AMC should review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's PTSD, hypertension and right knee disability have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2014).  

4.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include consideration of whether any identified gastrointestinal disorder or OAS is proximately due to, the result of, or aggravated by a service-connected disability, including PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


